Citation Nr: 0705924	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-14 021A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Entitlement to an effective date earlier than March 7, 2003 
for the award of nonservice-connected pension (NSC pension) 
benefits.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to October 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision of the Manila RO.


FINDINGS OF FACT

1. The veteran's initial claim for NSC pension was received 
June 28, 2001 and denied in November 2001; the veteran's 
January 2002 statement asking for a reevaluation of his 
pension claim reasonably expresses disagreement with the 
November 2001 decision.  

2. The competent medical evidence of record reasonably shows 
the veteran had totally disabling hypertension, heart 
disease, cataracts, hearing loss, and a urinary tract 
infection (the disabilities on which the pension grant was 
based) in June 2001.


CONCLUSION OF LAW

An earlier effective date of June 28, 2001 is warranted for 
the award of NSC pension.  38 U.S.C.A. §§ 1521, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.342, 3.400, 4.16, 4.17, 20.201 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the veteran's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content is harmless.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background, Legal Criteria, and Analysis

The statutory and regulatory provisions specify that except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An award of disability pension 
may not be effective prior to the date entitlement arose.  
38 C.F.R. § 3.400(b)(1).  The effective date for pension 
claims received on or after October 1, 1984 is the date of 
receipt of the claim, unless within one year from the date on 
which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  38 C.F.R. 
§ 3.400(b)(1)(ii)(A)(B). 
A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b); Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992).

Under 38 C.F.R. § 4.17, a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation, in the judgment of the 
rating agency, because of his disabilities.  Where there is a 
single disability, it must be ratable at 60 percent or more; 
and if there are two or more disabilities, at least one 
disability shall be ratable at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective 
basis.  Under this standard, if the veteran is unemployable 
due to his disabilities, age, education, occupational 
background and other related factors, he may be considered 
permanently and totally disabled for pension purposes.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The veteran originally filed a claim for NSC pension on June 
28, 2001.  The RO denied this claim in a November 2001 rating 
decision.  In a January 2002 statement, the veteran 
referenced his claim under 38 C.F.R. § 3.342 and indicated 
that he was submitting additional evidence to reopen his 
claim and to have the RO reevaluate all the medical evidence 
of record.  A notice of disagreement (NOD) must be written in 
terms that may reasonably be construed as showing 
disagreement with a determination.  38 C.F.R. § 20.201.  
While the RO did not originally treat the veteran's January 
2002 letter as a NOD, the Board concludes that his request to 
have his claim reevaluated based on the medical evidence of 
record and the additional evidence he was submitting can be 
reasonably construed as expressing disagreement with the 
November 2001 rating decision.  Notably, the veteran 
submitted his request only two months after the November 2001 
rating decision.  The RO has since recognized his June 2001 
claim as remaining open, as the September 2005 supplemental 
SOC readjudicated the claim as being open since June 2001.  
Hence, the evidence received in connection with the June 2001 
claim must be considered in deciding whether the veteran is 
entitled to an earlier effective date.

On November 2001 VA screening examination, blood pressure 
readings were 190/100 while sitting and while lying down and 
200/100 while standing.  The veteran reported his blood 
pressure had been elevated since 1979, but he only took 
medication for it on an irregular basis.  A chest x-ray 
showed pulmonary tuberculosis (PTB) with cavity formation and 
an atherosclerotic aorta.  Diagnoses of PTB with cavity 
formation, activity undetermined, urinary tract infection, 
and hypertension uncontrolled were provided.  

January 2002 medical certificates state the veteran had 
hearing loss and cataracts.  

March 2003 medical certificates show diagnoses of PTB and 
hypertensive ischemic heart disease.
On April 2003 VA examination, blood pressure readings were 
172/70 while lying down, 170/70 while sitting, and 170/68 
while standing.  A diagnosis of hypertensive arteriosclerotic 
heart disease was made.  

A June 2003 medical certificate from private Dr. N. M. shows 
hypertensive cardiovascular disease and ischemic heart 
disease.  An accompanying prescription indicates the veteran 
was taking medication to control hypertension.  

The veteran alleges that he is entitled to an effective date 
back to the date of his original June 2001 claim as his case 
has been in "continuous prosecution" since that date and 
that while he did not originally submit medical evidence 
regarding all of his disabilities, these disabilities existed 
then and were the disabilities for which he sought NSC 
pension.  While his case has remained open since that date, 
the law and regulations require that an effective date for 
NSC pension cannot be granted prior to the date when 
entitlement arises.  Here, while the schedular requirements 
under § 4.17 were not met according to ratings assigned in 
November 2001, the evidence of record reasonably shows the 
underlying disability/impairment for the ratings ultimately 
assigned when pension was granted existed at the date of the 
June 2001 claim.  November 2001 VA examination found a 
urinary tract infection and uncontrolled hypertension; a 
chest x-ray revealed an atherosclerotic aorta.  While heart 
disease was not specifically diagnosed at the time, it is 
notable that the examination was a screening examination for 
all body systems; hence, detailed information about specific 
conditions was not obtained and subspecialty examinations, 
including a cardiovascular examination, were not completed.  
While competent medical evidence of a heart disease diagnosis 
was not associated with the claims file until 2003, a broad 
interpretation of the evidence of record in 2001 indicates 
the likelihood that it existed at that time.  Additionally, 
January 2002 medical certificates show the veteran had 
cataracts and hearing loss.  Resolving all reasonable doubt 
in the veteran's favor, as the Board is required to do in 
these circumstances, it may reasonably be concluded that 
disability satisfying the schedular requirements for NSC 
pension existed at the time of the June 2001 claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Hence, the Board 
finds that an earlier effective date of June 28, 2001 is 
warranted for the grant of NSC pension.

ORDER

An earlier effective date of June 28, 2001 is granted for the 
award of NSC pension, subject to the regulations governing 
payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


